EXHIBIT 10.1
OPTION AGREEMENT
This OPTION AGREEMENT, dated as of March 14, 2019 (this "Agreement"), is made by
and between Cadiz Inc., a Delaware corporation ("Cadiz"), and LC Capital
Partners, LP, (the "Noteholder").
WHEREAS, Cadiz is party to that certain Indenture, dated as of December 10, 2015
(the "Indenture"; capitalized terms not otherwise defined herein shall have
meanings ascribed to them in the Indenture), between Cadiz, as issuer, and U.S.
Bank National Association, as trustee (the "Trustee"), pursuant to which Cadiz
issued certain 7.00% Convertible Senior Notes due 2020 ("Convertible Notes");
WHEREAS, the Noteholder has acquired Convertible Notes under the Indenture in
the aggregate original principal amount of $26,480,000 (such Convertible Notes
acquired by the Noteholder, the "Notes");
WHEREAS, the current Maturity Date of the Convertible Notes is March 5, 2020;
and
WHEREAS, Cadiz has requested, and the Noteholder desires, that an option be
provided for Cadiz to extend the Maturity Date of the Notes to September 5,
2021;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, subject to the terms and conditions herein, the
Noteholder and Cadiz hereby agree as follows:
1. Grant of Option; Term; Consent to Amendment.
(a) Subject to the terms and conditions herein, the Noteholder hereby grants to
Cadiz an option (the "Option"), exercisable in Cadiz's sole discretion, to
extend the Maturity Date of the Notes to September 5, 2021, such that upon
Cadiz's exercise of the Option, the term "Maturity Date", as defined in the
Indenture and the Notes, shall mean September 5, 2021.
(b) The Option is exercisable by Cadiz's delivery to the Noteholder of an
Exercise Notice (as defined below in Section 2) at any time from the date of
this Agreement until 5:00 p.m. Eastern Time on December 5, 2019 (the "Exercise
Period").
(c) In consideration of the Option granted hereunder, Cadiz agrees, at its
expense, to prepare, execute and deliver any and all documents and obtain any
and all consents, including any documents and consents to be executed and
provided by the Trustee, and take such further action necessary and appropriate
to document and effectuate the extension of the Maturity Date contemplated by
the exercise of Option.
(d) The Noteholder hereby agrees and consents to the Amendment effective upon
the exercise of the Option, and the Noteholder's execution of this Agreement
shall constitute the Noteholder's consent pursuant to Section 9.02 of the
Indenture.
 
2. Exercise Procedure. Cadiz may exercise the Option, with respect to any or all
the Notes, at any time during the Exercise Period, by delivering to the
Noteholder a written notice duly signed by Cadiz indicating that Cadiz is
exercising the Option (the "Exercise Notice").
3. Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent and affirmatively confirmed as received, if sent by electronic
mail or facsimile during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient's next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on the
signature page, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section 3.
If notice is given to the Noteholder, a copy shall also be sent to [_________]
and if notice is given to Cadiz, a copy shall also be given to Greenberg
Traurig, LLP, 1840 Century Park East, Suite 1900, Los Angeles, CA 90067,
attention: Kevin Friedmann, Esq., telephone: (310) 586-7747, e-mail:
friedmannk@gtlaw.com.
4. Binding; Assignment.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.
5. Dispute Resolution.  The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of New York or the United States District Court for the Southern District
of New York, and (iii) hereby waive, and agree not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.
6. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, OR THE
SUBJECT MATTER HEREOF . THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
 
7. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters herein, and cannot be amended,
modified or terminated except by an agreement in writing executed by the parties
hereto.
8. Governing Law.  This Agreement shall be governed by the internal law of the
State of New York without giving effect to the conflicts of laws principles
thereof.
 
[Signature page to follow]


IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date first set forth above.
 
                                        LC CAPITAL PARTNERS LP:
 
 
                                        By:  /s/ Richard F. Conway        
                                          Richard F. Conway
                                          Director 

 
                                        Address: C/O Lampe, Conway & Co. LLC
                                             680 Fifth Avenue - 12th Floor
                                             New York, NY  10019
 


[Noteholder Signature page to Option Agreement]
 


IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date first set forth above.
                                        
 
                                        CADIZ INC.:
 
 
                                        By:  /s/ Timothy J. Shaheen        
                                          Name:  Timothy J. Shaheen
                                          Title:  Chief Financial Officer 

 
                                        Address: 550 South Hope Street
                                             Suite 2850
                                             Los Angeles, CA  90071
 
[Cadiz Signature page to Option Agreement]